Page, J.:
The violation of the injunction order reviewed in Koenig v. Eagle Waist Co., Inc. (176 App. Div. 726), decided herewith, was the occasion for an order punishing the defendant for contempt of court and fining it $250 and $10 costs. The violation of an injunction order may give rise to a proceeding to punish either for a criminal or a civil contempt. (Judiciary Law [Consol. Laws, chap. 30; Laws of 1909, chap. 35], §§ 750, 753, 754, 770, 773.)
It is important that the distinction between the two should be clearly borne in mind. “In the first class of contempts, punishment is imposed for the outrage on the majesty of the law and the authority of the court, and any fine goes to the People. In the second case the proceeding is instituted for the violation of the private right, and a fine is imposed to be paid to the plaintiff as indemnity for the violation of that right.” (Bachman v. Harrington, 184 N. T. 458,461.) In the case of a criminal contempt, if the court has jurisdiction of the subject-matter, the question of the validity of the injunction order is immaterial, it must be obeyed until vacated or set aside by the court. {People ex rel. Caynor v. McKane, 78 Hun, 154, 158.) In a civil contempt, however, the validity of the order is of prime importance, for it must be determined that the offense charged “was calculated to, or actually did, defeat, impair, impede, or prejudice the rights or remedies of a party to an action or special proceeding.” (Judiciary Law, § 770.) If the complaint does not show that the plaintiffs are entitled to an injunction by judgment, the court had no authority to make the order (Code Civ. Proc. § 603), and no right or remedy of the party was defeated or prejudiced by the failure to comply with it.
“ It was for the court at Special Term to determine whether a. contempt having been committed, the punishment should be for a civil or a criminal contempt.” {People ex rel. Roache v. Hanbury, 162 App. Div. 337, 344.) In the case at bar the Special Term has determined that this was punishable as a civil contempt, for the order determines “that the said misconduct of the defendant was calculated to defeat, impair, impede and prejudice the rights and remedies of the plaintiffs *726herein,” and has also imposed a fine in excess of that allowed in a criminal contempt. ■
It follows, we having decided on the appeal from the injunction order that it was granted without authority, that the defendant could not be punished for a civil contempt for failure to obey it. Our decision is limited to that class of temporary injunctions authorized by section 603 of the Code of Civil Procedure.
The order will be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Clarke, P. J., Scott and Davis, J.J., concurred; Smith, J., concurred in result.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.